WILKIN'S, District Judge.
The libel In this case seeks to regain the possession of the vessel, and sets forth a title under a bill of sale from the marshal of this district, dated the 24th of December, 1855. The vessel was originally libeled in this court by one John Riggs, for supplies, pending which, and before the vessel was seized by the marshal, John Brayman, of Ohio, filed his intervening libel for materials furnished. The vessel was taken possession of by the marshal, September the 8th, 1S53. and according to the testimony, when she was anchored at a private Wharf, under the custody of state process. The return of the marshal shows that “he held her in custody.” The suit in this court proceeded to decree of condemnation, under the usual notice and proclamation. No claim was interposed, and the vessel was regularly sold on the 24th of December last. The respondent claims under a bill of sale emanating from the sheriff of Wayne county, the vessel having been sold by him under process issued by a circuit eouxt commissioner of the state, on the same day with that of the marshal, who testified that no one was in possession when he seized; and that he had not been notified of any seizure by the sheriff, other than rumor; and that, subsequently, he and the sheriff agreed to hold possession together until the controversy in regard to title should be settled by the court; the admiralty sale being postponed until after the sheriff’s sale. The principal question presented by this state of facts, disregarding the testimony as to the actual custody of the vessel by the sheriff at the time of seizure by the marshal, is, as to the paramount and exclusive jurisdiction of the courts of the United States in all admiralty and maritime causes. The proceedings of the state commissioner cannot be considered as proceedings in rem. Such proceedings bind all the world, and as was recently held by the supreme court of this state in the case of People v. Hibbard, — “on the principle of constructive notice to all the world.” But, the Michigan statute, for the collection of demands against ships, boats and vessels, and declaring liens thereon for supplies and materials, makes no equal provision for the recovery of claims arising in other states, and postpones the rights of the foreign creditor to those of its own citizens.
It is certainly not inconsistent with the judicial power as defined by the constitution of the United States, for the state to create a maritime lien, unknown to the general maritime law, and to provide legal tribunals and a mode of procedure for the enforcement of such liens, other than proceeding in rem, which is peculiar to admiralty, and cuts off all foreign claims, and in its consummation, confers an indefeasible title in the ven-dee to the rem, against all the world. Such a proceeding is international — not municipal. But, wherein the latter appropriates the remedy in rem, it comes in direct conflict with the second section of the third article of the constitution of the United States. For if jurisdiction extends to all cases of admiralty and maritime character, and this proceeding is of that character, designed to embrace all the world, the subject, in that respect, is excluded from state legislation, which has no power to divest a lien existing in admiralty, the states having conferred upon the national government the entire jurisdiction. The possession of the vessel by the sheriff under the state process, did not divest the lien in admiralty, or affect the process in the hands of the marshal. The case of Taylor v. The Royal Saxon [supra], is directly in point. She had been attached by the process of re-plevin under the state statutes, a week before she was libeled in admiralty in the district court by a material man. The marshal made a special return, stating that he found the sheriff of the county on board, who had made a previous levy under the state process. The marshal’s return was made the basis of the further proceedings in admiralty, and the vessel was sold under the decree of the United States court, which was affirmed on appeal; Mr. Justice Grier holding, that the jurisdiction of the admiralty was exclusive, as to the proceeding in rem, and that the title of the marshal’s vendee was good against all the world; that the admiralty lien adhered to the vessel, from the moment the debt was contracted; and that the sheriff’s vendee bought the vessel with the full notice of the proceedings instituted for its enforcement; and as between him and the marshal’s vendee, his title is divested as completely (in the language of Judge Grier) “as if he had bought lands on execution, which were afterwards sold on a mortgage, which was the oldest lien on the property.”
This case was taken by appeal to the circuit court of United States, and the decree of the district court affirmed [Case No. 7,3(>1.]
My attention has been called since the argument by the respondent’s counsel, to a recent decision in the district of Missouri, with tlie remark, that the opinion of the court sustained the doctrine, that the sheriff’s sale divested the liens of all citizens of the state. Such is not my reading of the opinion of Judge Wells, and if such was the case, the doctrine is not consistent with the character of a maritime lien, which certainly may be acquired by a citizen of the state as well as by a foreigner. Judge Wells expressly held, that the state could pass no law and .create no process, which would divest a lien existing in admiralty, and that a sheriff’s sale could only divest the owners, and others, residing in the state, of their interest in the boat, on the ground of notice; but, as i.o foreign creditors who had acquired liens in admiralty, they could in no way be prejudiced by a sheriff’s sale. And the same principles have been held in the Eastern district of New York, Judge Betts holding (The Elorenzo [Case No. 4,SS6]) “that the possession of property by a sheriff, under a fi. fa., cannot exclude the marshal from taking possession under the process of the United States court”
The fact in this ease, that Riggs, who filed the original libel for supplies, was a citizen of the state, could not of itself possibly affect his lien, and certainly not that of Brayman, the intervening libelant, a citizen of Ohio, acquired antecedent to the service of the state process. It is unnecessary to discuss the subject further, as the point involved, is deemed by the solicitors so important, that no doubt an appeal will be taken to the circuit for further adjudication.
Decree for libelant.